Citation Nr: 0917164	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis, to include osteoarthritis arthritis and/or 
rheumatoid arthritis of multiple joints, and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which in pertinent part denied the 
benefits sought on appeal.  

Regarding the arthritis claim, since discharge from service 
the Veteran has submitted a number of applications for 
benefits claiming service connection for arthritis without 
specifying whether he was claiming service connection for 
osteoarthritis or rheumatoid arthritis.  In making these 
claims over the years, the Veteran has variously asserted 
that the arthritis was due to an injury to the left hip in 
service, that he was treated for arthritis in service, and 
that the resulting arthritis included involvement of various 
joints including hands and feet.  At the time each claim was 
adjudicated by VA, the RO, and the Board when the Veteran 
appealed the rating decision, adjudicated the claim only as 
to rheumatoid arthritis, without addressing osteoarthritis. 

Osteoarthritis and rheumatoid arthritis are two different 
categories of disability, resulting from different etiologies 
and pathogeneses and can result in different chronic 
symptomatologies.  Osteoarthritis is a noninflammatory 
degenerative joint disease seen mainly in older persons, 
characterized by degeneration of the articular cartilage, 
hypertrophy of bone at the margins, and changes in the 
synovial membrane.  It is accompanied by pain, usually after 
prolonged activity, and stiffness, particularly in the 
morning or with inactivity.  It is also known as degenerative 
arthritis and degenerative joint disease.  See Dorland's 
Illustrated Medical Dictionary 1365 (31st ed. 2007).  VA 
rates arthritis due to trauma as degenerative arthritis 
(osteoarthritis).  38 C.F.R. § 5010 (2008).

Rheumatoid arthritis is a chronic systemic disease 
primarily-but not always-of the joints, usually 
polyarticular (multiple joints), marked by inflammatory 
changes in the synovial membranes and articular structures 
and by muscle atrophy and rarefaction of the bones.  In late 
stage deformity and ankylosis develop.  The cause is unknown, 
but autoimmune mechanisms and virus infection have been 
postulated.  See Dorland's Illustrated Medical Dictionary 
152, 159 (31st ed. 2007).  

In the Veteran's case, there are elements of both of these 
general categories of arthritis.  There is medical evidence 
of a rheumatoid arthritis in service, as well as lay evidence 
that the Veteran injured his left hip in service.  Following 
service there is evidence of rheumatoid arthritis and 
osteoarthritis.  In order to properly address the all the 
veteran's claims regarding arthritis, the Board has 
recharacterized the issue, so that the Veteran's underlying 
claim for service connection for arthritis will be considered 
to include being for either form of arthritis, osteoarthritis 
and/or rheumatoid arthritis of multiple joints.  

With respect to the Veteran's attempt to reopen a claim for 
service connection for arthritis, to include osteoarthritis 
and/or rheumatoid arthritis of multiple joints, in the 
January 2008 rating decision the RO considered the claim 
reopened, and denied the claim based on the merits of the 
case.  As explained below, the claim for service connection 
for rheumatoid arthritis was previously denied in a final 
decision, which precludes the Board from adjudicating the 
underlying claim for service connection on the merits before 
adjudicating the issue of whether the veteran submitted new 
and material evidence to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Thus, in the decision below, the Board decides the matter of 
whether "new and material evidence" was received to reopen 
the claim involving rheumatoid arthritis.  The underlying 
issue of entitlement to service connection for arthritis, to 
include degenerative arthritis and/or rheumatoid arthritis of 
multiple joints, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The included 
claimed osteoarthritis is not really part of the "new and 
material" adjudication below (as VA has previously only 
adjudicated service connection for rheumatoid arthritis), but 
given its intertwined nature, it is part of the total claim 
being remanded at the bottom of this decision.  

During the recent Video-Conference hearing, the undersigned 
Veteran's Law Judge and the Veteran's agent discussed the 
question of whether there were errors in previous decisions 
of the Board, with the agent asserting that there were.  The 
interlocutors' discussion included the term of art "CUE", 
which stands for "clear and unmistakable error".  VA law 
provides that Board decisions are subject to claims of clear 
and unmistakable error in prior final decisions; and provides 
for reversal or revision of prior final decisions on the 
grounds of clear and unmistakable error if evidence 
establishes such error.  38 U.S.C.A. § 7111(a).  

Under 38 C.F.R. § 20.1404(b), however, the motion alleging 
CUE in a prior Board decision must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.

The discussion between the undersigned and the Veteran's 
agent did not constitute an actual claim under VA law because 
the agent and the veteran did not proffer any specificity as 
to what was the alleged clear and unmistakable error.  
38 C.F.R. § 20.1404(b).  The agent merely asserted in effect 
that certain earlier decisions were erroneous in not granting 
service connection, given the factual background on which the 
Veteran claims entitlement.  If the veteran wishes to advance 
a claim involving CUE in a prior Board decision, he should do 
so in the manner described in the applicable law and 
regulation cited above.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

FINDINGS OF FACT

1.  In a July 1997 decision, the Board declined to reopen a 
claim for service connection for rheumatoid arthritis.  

2.  Some of the additional evidence received since the July 
1997 Board decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
rheumatoid arthritis, and raises a reasonable possibility of 
substantiating the claim. 

3.  The preponderance of the evidence is against a finding 
that any hearing loss disorder was present in service; that 
any current hearing loss disorder is related to service; and 
that any hearing loss disorder manifested itself to a 
compensable degree within a year following separation from 
active duty.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision that denied service 
connection for rheumatoid arthritis is final.  38 U.S.C.A. § 
7104.  

2.  The evidence received since the July 1997 Board decision 
is new and material; and the requirements to reopen service 
connection for rheumatoid arthritis have been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2008).

 3.  Bilateral hearing loss was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (VA Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  With respect to the 
claim to reopen, in view of the Board's favorable decision to 
the extent of reopening the claim for service connection, 
further assistance is unnecessary to aid the appellant in 
substantiating the reopening claim on appeal.  The underlying 
claim for service connection for rheumatoid arthritis of 
multiple joints shall be remanded to the RO and any 
deficiencies as to notice shall be addressed by the RO at 
that time.

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in letters in May, September and October 
2007.  Those letters in combination notified the Veteran of 
the requirements to establish entitlement to service 
connection; of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim; and of the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  The letters provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment records, VA and private treatment records, 
including a VA examination report, and the Veteran has not 
indicated any records outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




II.  Claim to Reopen Based on New and Material Evidence

The appellant seeks to reopen a claim for service connection 
for arthritis, including osteoarthritis and/or rheumatoid 
arthritis of multiple joints, and ultimately to be granted 
service connection for the claimed disability(ies).  

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The rating decision 
becomes final if an appeal is not perfected within the 
allowed time period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If not 
perfected within the allowed time period, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).

All decisions of the Board are final, and except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7104.  

In this case, there were a number of prior final decisions 
from both the RO and Board.  Before adjudicating the 
underlying claim of entitlement to service connection, the 
Board must first determine that new and material evidence (a 
different factual basis) has been received in order to 
establish its jurisdiction to review the merits of the 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Under VA law for reopening claims previously denied in a 
final decision, "New" evidence is defined as evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence must be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was a July 1997 Board decision.

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Prior to the current appeal, service connection for 
rheumatoid arthritis of multiple joints was most recently 
denied by VA in a July 1997 Board decision.  Subsequently in 
November 2006, the RO received the appellant's application to 
reopen a claim for service connection for arthritis, noting 
he had been receiving treatment from a VA rheumatologist for 
two years.  Thereafter, in a January 2008 rating decision, 
the RO denied the claim for service connection for rheumatoid 
arthritis of multiple joints, and the Veteran appealed.  

The evidence available at the time of the July 1997 Board 
decision included service treatment (medical) and personnel 
records, reports of private treatment records, a VA 
examination report, and lay statements.  

In the July 1997 Board decision (the last final decision on 
the matter), the Board declined to reopen a claim for service 
connection for rheumatoid arthritis of multiple joints, on 
the basis of its determination that evidence submitted since 
an even earlier, September 1986 rating decision (the last 
final decision prior to the 1997 Board decision) did not 
demonstrate that the Veteran had rheumatoid arthritis during 
service or within the first year after service.  

Also missing at the time of the July 1997 Board decision, was 
a present diagnosis of rheumatoid arthritis.  At that time, 
recent statements in 1995 (discussed below) from three 
private doctors failed to demonstrate that the Veteran had a 
current diagnosis of rheumatoid arthritis.  

In a March 1995 statement, Joseph P. Lemmer, M.D., opined 
that the Veteran suffered from osteoarthritis of the hands; 
and there was also a history of inflammatory arthritis, which 
at that time appeared to be inactive.  

In April 1995, Thomas P. Davis, M.D., noted that the Veteran 
had osteoarthritis of his I.P. joints, knees, and ankles with 
some stiffening and pain.  Dr. Thomas noted that Dr. Lemmer 
found evidence of osteoarthritis and possible rheumatoid 
arthritis, for which apparently, Dr. Lemmer was to perform 
laboratory studies and obtain X-rays for diagnostic purposes.  
Dr. Davis did not know the results of any such diagnostic 
procedures.

In February 1995, David H. Kaluszka, D.C., stated that the 
Veteran first came to him in November 1992, complaining of 
neck and shoulder pain, swelling of the feet and hip pain.  
Dr. Kaluszka noted that X-ray examination showed degenerative 
changes involving the cervical and lumbar spine.    

Even though these statements show there was a history of 
inflammatory arthritis, and evidence of possible rheumatoid 
arthritis, none of these three statements shows that at the 
time of the July 1997 Board decision, there was a chronic 
disorder diagnosed as rheumatoid arthritis.  Also, none of 
the remainder of the records on file at that time show 
evidence that a current rheumatoid arthritis condition was 
then present.   

In the July 1997 Board decision the Board determined that the 
evidence did not demonstrate that the Veteran had rheumatoid 
arthritis during service.  Review of the decision shows that 
by this, the Board was holding that there was no evidence of 
a chronic disorder of rheumatoid arthritis during service.  
Service medical records at the time of that Board decision do 
show, however, that a treatment provider in service diagnosed 
acute rheumatoid arthritis in September 1944.  

In the July 1997 Board decision the Board then determined 
that the evidence did not show that this "single inservice 
injury"-that is, associated with an inservice diagnosis of 
acute rheumatoid arthritis-was related to any current 
diagnosis.  

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new evidence addressing 
whether there is a current rheumatoid arthritis disorder 
(chronic condition).  Therefore, any such material evidence, 
which was not previously submitted, would meet criteria to 
reopen the Veteran's claim.  

Here, evidence received since the July 1997 Board decision 
does include medical evidence showing a current chronic 
disorder of rheumatoid arthritis of multiple joints; as well 
as medical evidence addressing the question of nexus.  

The evidence received since July 1997 also shows diagnoses of 
osteoarthritis.  As noted in the introduction, however, as to 
the claim for service connection for arthritis, VA has not 
previously adjudicated a final decision with respect to the 
claimed osteoarthritis.  Thus, regarding osteoarthritis, a 
determination to reopen is not required, and the 
osteoarthritis aspect of the claim is further addressed in 
the Remand.

In sum, the evidence not previously available, that has been 
received since the last final decision on the matter, relates 
to an unestablished fact necessary to substantiate the claim, 
that is, it relates to whether there is a present disorder of 
rheumatoid arthritis of multiple joints.  38 C.F.R. § 3.156 
(2008).  The new evidence includes diagnoses of rheumatoid 
arthritis, involving multiple joints, which were not shown to 
be present at the time of the prior final decision in July 
1997.   

Thus, at least some of the new evidence-that showing a 
current rheumatoid arthritis-is neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial, and raises a reasonable possibility of 
substantiating the claim.  

An opinion in the September 2008 VA examination report 
addresses the issue of nexus, and is not favorable to the 
Veteran's claim.  It therefore does not "raise a reasonable 
possibility of substantiating the claim" (a criteria for 
determining materiality under 38 C.F.R. § 3.156).  That 
opinion, however, is nevertheless material in the sense that 
it relates to an unestablished fact necessary to substantiate 
the claim, as it does relate to the question of nexus.  In 
any case, while that opinion does not support the claim, it 
contains an apparent conflict in the background rationale 
given for that opinion as compared with the background 
treatment records, requiring remand for clarification.

In conclusion, the new evidence relates to unestablished 
facts necessary to substantiate the claim-current diagnosis, 
and nexus to service-since previously, the final decision 
was based in part on the factual background at the time, 
which did not show a current diagnosis of disability.  Thus, 
the evidence received since the July 1997 Board decision is 
both new and material, and the requirements have been met to 
reopen the Veteran's claim.  

On reopening the Veteran's claim, as explained in the remand 
below, additional development by the RO is necessary before 
the Board can adjudicate the claim for service connection on 
the merits.  

III.  Service Connection for Bilateral Hearing Loss
 
The veteran claims entitlement to service connection for 
bilateral hearing loss.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In addition to the rules outlined above, there are additional 
considerations for addressing claims for entitlement to 
service connection for hearing loss.  For cases in which a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

With audiological examinations, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss.  
 
The veteran attributes his claimed bilateral hearing loss to 
injury caused by noise exposure during his service.  In part, 
as reflected in testimony and statements, he has attributed 
his claimed hearing loss to noise exposure in service during 
World War II on board ships, including exposure to anti-
aircraft firing, depth charges and torpedoes being fired.  
The veteran's service personnel records verify that he served 
on ships in combat areas during World War II.  He therefore 
would ordinarily be expected to be exposed to associated 
noise as claimed.

On a whispered voice test, which are the type of audiological 
findings contained in the Veteran's World War II service 
medical examination reports, a finding of 15/15 is considered 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992).  

There are no service treatment records showing any complaints 
or findings of any hearing difficulties or pathology 
regarding the Veteran's ears.  During service there are no 
hearing test findings in terms of auditory thresholds at 
requisite frequencies to provide for the evaluation of a 
hearing loss as defined by VA under  38 C.F.R. § 3.385; 
however, the reports of examination at induction to and 
separation from service show that on whispered voice testing, 
the Veteran's hearing was 15/15 in both ears, reflecting 
normal hearing at both examinations.  Id.

There is also no evidence of sensorineural hearing loss 
within the first year after service so as to warrant service 
connection on the basis of the relevant regulatory 
presumption under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307, 
3.309.
  
Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. 
§ 3.303(d), and the Court of Appeals for Veterans Claims' 
holding in Hensley, service connection may still be 
established if it is shown by medical evidence that a current 
hearing loss is related to service.  The veteran is not 
required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  

So if a hearing loss as defined under 38 C.F.R. § 3.385 is 
shown after service, and that hearing loss is shown by 
medical evidence to be related to service, then VA can grant 
service connection for a hearing loss.  

Following service, the medical evidence on file consists of 
VA and private medical records dated from May 1969 to 
September 2008, including a VA audiological examination in 
September 2008.  

These records show no indication of any auditory disorder in 
records dated prior to 2005.  A report of a VA multi-system 
follow-up examination shows that the Veteran had new hearing 
aids and he reported that he was now hearing things he had 
not heard for a long time.  A subsequent VA treatment record 
in January 2007 lists hearing loss as a complaint and as an 
assessment.

The report of a September 2008 VA examination shows that the 
veteran reported having first noticed a hearing loss about 25 
years before, which the examiner noted to still be 36 years 
after service.  The Veteran reported a negative history for 
ear pain, ear drainage, or ear surgery.  The Veteran reported 
that he was exposed to noise from large arms fire, depth 
charges, and other extreme noise of combat during service.  
He reported that as a civilian he had worked construction in 
a job which did not require hearing protection.  He reported 
no other risk factors.    
 
During the September 2008 examination, audiological 
evaluation of the ears showed that the pure tone hearing 
threshold levels at 500, 1000, 2000, 3000, and 4000 hertz 
were 65, 60, 60, 65, and 75 dB on the right, and 55, 60, 70, 
65, and 80 dB on the left.  Speech recognition scores using 
the Maryland CNC Test were 80 percent for the right ear and 
68 percent for the left ear.  Results of tympanometry, 
acoustic reflex testing, and acoustic reflex decay were 
unremarkable.  

The diagnosis was that testing revealed a moderately severe 
sensorineural hearing loss through 4000 Hz sloping to a 
profound loss above 4000 Hz bilaterally; there is subjective 
tinnitus present.  

In summary, the examiner concluded with the following 
rationale and opinion.  

After review of the veteran's c-file, there is 
no valid evidence on file for hearing acuity 
at entrance to, or separation from, military 
active duty service.  The Veteran indicated 
that his hearing loss did not begin until 25 
years ago, which is 36 years after military 
service.  The veteran also indicated that 
hearing protection was not required for his 
civilian occupations of construction and 
factory work.  At this point in time, there is 
no way to separate the hearing damage that was 
caused by civilian noise exposure vs. the 
damage that may have been caused by military 
noise exposure.  

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  In summary, while the record shows that the 
Veteran has a current hearing loss as defined by VA, the 
preponderance of the evidence is against the finding that the 
bilateral hearing loss is related to service.

His service medical records do not show that he was treated 
for complaints involving a hearing loss during service, or 
that a diagnosis of hearing loss was rendered then.  At the 
time of his examination just prior to discharge from service, 
whispered voice was found to be 15/15, which is considered 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992). 

The earliest date associated with treatment records 
indicating there was a hearing loss problem was in 2005, 59 
years after separation from service.  Even the Veteran stated 
that he did not notice any problems with hearing until about 
35 years after service.  Either way, this lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

At the recent VA examination in September 2008, the examiner 
concluded with an opinion that there was no way to separate 
the hearing damage that was caused by civilian noise exposure 
versus the damage that may have been caused by military noise 
exposure.  This is essentially the same as stating she could 
not provide an opinion to resolve the causality and nexus of 
the veteran's disorder without resort to mere speculation.  
Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).   
 
The veteran essentially claims that due to service he has 
hearing loss severe enough to be service-connected.  This 
assertion, standing alone, however, is insufficient to 
establish service connection.  Though the veteran is 
competent to describe associated symptoms, he is not 
competent to make a diagnosis or opinion as to etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation). 

In short, there is no evidence that a current hearing loss 
disability is causally connected to service.  The 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Therefore, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for rheumatoid 
arthritis; to that extent, the Veteran's claim to reopen the 
matter involving service connection for arthritis, to include 
osteoarthritis arthritis and/or rheumatoid arthritis of 
multiple joints, is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

A preliminary review of the record indicates that the claim 
for service connection for arthritis, to include 
osteoarthritis and/or rheumatoid arthritis, requires 
additional development.  

Service treatment (medical) records show that during service 
the veteran was treated in September 1944 while serving on 
the USS DAY for complaints of pain and swelling of the wrist; 
which followed a history three days before of an acute onset 
of pain, swelling and tenderness in his knees, and on the 
next day, involvement of the wrist and middle fingers of both 
hands. The treatment provider at that time diagnosed 
rheumatoid arthritis, acute.  No subsequent service treatment 
or examination reports contain any notation referable to this 
condition.

After service, a number of medical records over the years 
contain indications of complaints and symptoms referable to 
the claimed disorder.  During a May 1969 VA examination, the 
Veteran reported complaints of painful joints, which swell 
and become hot at times.  After examination, the examination 
report includes diagnoses of (1) lumbosacral strain, and left 
sacroiliac strain, variably intermittently symptomatic, with 
arthritic hip and old fracture, D12; and (2) rheumatoid 
arthritis, multiple joints, variably symptomatic.

A September 1976 statement from G.B. McClelland, D.C., shows 
that Dr. McClelland stated that the Veteran was treated for 
injuries of the hip which could have been either traumatic or 
arthritic.

The Veteran's employer from 1946 to 1949 provided a statement 
that during the period of employment, the Veteran suffered 
from a condition of extreme swelling in his feet and ankles.

In a February 1995 statement, David H. Kaluska, D.C., 
reported that he first treated the Veteran in 1992 for 
complaints of neck, shoulder, and hip pain, and swelling of 
the feet.  On X-ray examination of the cervical and lumbar 
spine, Dr. Kaluszka reported degenerative changes and 
degenerative joint disease.

In a March 1995 statement, Joseph P. Lemmer, M.D., opined 
that the Veteran had osteoarthritis of the hands; and a 
history of inflammatory arthritis, which appeared to be 
inactive.

In an April 1995 statement, Thomas P. Davis, M.D., stated 
that he had followed the Veteran for about eight years, and 
that the Veteran had osteoarthritis of his I.P. joints, knees 
and ankles; and that Dr. Lemmer had found evidence of 
possible rheumatoid authorities.

Subsequent VA treatment records in the 2000s through November 
2007 show treatment for complaints involving various joints, 
and include diagnoses of arthritis; rheumatoid arthritis; and 
osteoarthritis of the left knee and fingers. 

Notably, review of the September 2008 VA examination report 
shows that the examiner made a finding that the Veteran did 
not have inflammatory arthritis (rheumatoid arthritis).  This 
finding conflicts with the findings contained in recent VA 
treatment records.  As reflected in the evidence discussed 
above, diagnoses of rheumatoid arthritis were made as 
recently as January 2007.  The assessment in January 2007 was 
that the Veteran had rheumatoid arthritis that was described 
as stable.  He was followed by Rheumatology.  Other VA 
treatment records indicate that a specific VA rheumatologist 
was treating the Veteran for his rheumatoid arthritis; 
whereas, the September 2008 VA examiner stated that the same 
rheumatologist was treating the Veteran for osteoarthritis.  

A remand is necessary to clarify any inconsistencies in the 
medical record with a new examination that would include a 
medical opinion, based on the record, as to the likelihood 
that any arthritis, to include osteoarthritis and/or 
rheumatoid arthritis of multiple joints, is related to 
service.  Any outstanding treatment records should be 
obtained prior to examination.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  By appropriate means, the RO should 
request copies of any outstanding records 
of private or VA medical treatment for 
arthritis, including for osteoarthritis 
and rheumatoid arthritis.

2.  Arrange for a VA examination to 
determine the nature, extent and etiology 
of any arthritic disorders, to include 
osteoarthritis and/or rheumatoid 
arthritis.  

The examiner should conduct all tests 
necessary to analyze the nature and 
etiology of any such disorder(s), 
including any X-rays, and tests necessary 
to determine whether any suspected 
condition found meets clinical criteria 
for classification as rheumatoid arthritis 
as a chronic disorder; and if so, whether 
this is presently active or in remission.  

For any osteoarthritis or rheumatoid 
arthritis disorder found, all involved 
joints or other parts should be 
identified, and anatomical locations 
should be distinguished as to type of 
arthritis involved.  The claims file must 
be made available to the examiner, and the 
examiner must provide all findings in the 
examination report.

The examiner should obtain from the 
veteran a chronological history (to be 
taken during the examination) of in-
service and post-service physical injury, 
complaints, and perceived symptoms.  

Following a review of that history, the 
relevant evidence in the claims file, and 
the results of the clinical evaluation and 
any tests deemed necessary, the VA 
examiner is asked to offer an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed arthritis 
disability, including osteoarthritis or 
rheumatoid arthritis, is related to 
service as either: beginning in service, 
being due to injury or disease in service, 
or becoming manifest to a degree of 10 
percent within one year from date of 
termination of service.  
 
The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner is unable to provide any part 
of the requested opinions without resort 
to pure speculation, the examiner should 
so state in the report.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for arthritis, to include 
osteoarthritis arthritis and/or rheumatoid 
arthritis of multiple joints.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time period in which to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


